Citation Nr: 0926784	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-37 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for scars of the legs 
and left wrist.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to 
January 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, that denied service 
connection for PSTD and scars of the legs and left wrist.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.	The competent medical evidence demonstrates that the 
Veteran currently has scarring on his shins that was caused 
by a rash incurred in service.

2.	The competent medical evidence shows that the Veteran has 
a scar on left forearm that is the result of an in-service 
injury.  


CONCLUSION OF LAW

Scars of the legs and left wrist were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 
 
The Veteran asserts that service connection is warranted for 
scars on his shins because he contracted a recurrent rash 
during service that has left his legs disfigured.  He also 
claims that service connection for a scar on his left wrist 
is justified because he required stitches in service 
following a physical altercation. 

After thoroughly reviewing the evidence of record, the Board 
finds that service connection is warranted for each 
condition.  Service treatment records show that the Veteran 
was treated for a rash on both legs in November 1981 and a 
laceration on his left forearm in September 1982.   During a 
December 2008 VA examination, scarring was noted on both of 
the Veteran's shins and a small, nontender, superficial scar 
was found on his left lower forearm.  Further, after 
examining the Veteran and reviewing the claims file, the 2008 
VA examiner concluded that it was as likely as not that the 
bilateral scarring on the Veteran's anterior shins was 
related to rashes that began while the Veteran was on active 
duty.  The doctor also opined that the scar of the Veteran's 
left forearm was sustained during his period of active 
service. 

In sum, the Board finds that the competent medical evidence 
shows that the Veteran currently has scarring of the shins 
and left forearm that was incurred during service.  
Therefore, service connection for scars on the legs and left 
wrist is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for scars of the legs and left wrist is 
granted.



REMAND

A remand by the United States Court of Appeals for Veterans 
Claims (Court) or the Board confers on the claimant the right 
to compliance with the remand orders as a matter of law.  
Where the remand orders of the Board are not satisfied, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2008, the Board remanded the claim for service 
connection for PTSD to obtain a VA examination and medical 
opinion about the nature and etiology of the Veteran's 
psychiatric disorder.  The VA physician was specifically 
asked to opine whether the clear and unmistakable evidence 
showed that the Veteran's PTSD pre-existed service or was 
caused by pre-service trauma.  If the examiner determined 
that the condition predated service, the examiner was also 
asked to state whether: (1) the Veteran's PTSD underwent a 
permanent increase in severity during or as a result of 
service; and (2) any permanent increase in the underlying 
pathology was due to the normal progression of the disorder.  
Although the Veteran underwent a VA psychiatric examination 
in December 2008, the aforementioned questions were not 
addressed in the examination report.  Therefore, a remand is 
necessary.  

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the United States Court of Appeals for Veterans Claims held 
that where a Veteran's claim for service connection for PTSD 
is based on symptoms attributable to other psychiatric 
disorders, service connection for those other disorders 
should be considered as well.  The Veteran was diagnosed with 
social phobia and major depressive disorder during the 
December 2008 VA examination.  Yet, the examiner did not 
state whether either condition was incurred in or aggravated 
by service.
  
Accordingly, the case is REMANDED for the following action:

Return the claims file to the examiner 
who conducted the December 2008 VA 
examination and request responses to the 
following questions.  The examiner 
should provide a complete rationale for 
any opinion provided.  If the requested 
examiner is unavailable, then arrange 
for the claims file to be reviewed and 
an opinion rendered by another qualified 
physician.  If the physician feels that 
another examination is needed, one 
should be scheduled.

a.	Does the clear and unmistakable 
evidence show that any mental 
disorder pre-existed service or is 
due to pre-service trauma?  If so, 
state whether is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD 
underwent a permanent increase in 
severity during or as a result of his 
service and whether any permanent 
increase was due to normal 
progression of the disorder.

b.	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
major depressive disorder is 
related to his military service.

c.	Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's social phobia is 
related to his military service?

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the 
Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


